Citation Nr: 1816592	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for elevated cholesterol levels.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a disability evaluation in excess of 10 percent for service connected migraine headaches prior to April 4, 2011, and to a disability evaluation in excess of 30 percent thereafter.  

7.  Entitlement to a disability evaluation in excess of 10 percent for a symptomatic undiagnosed illness with complaints of fatigue, creatinine phosphokinase (CPK) elevation, aphthous stomatitis, memory loss, concentration problems, joint and muscle soreness, and nausea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1987 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Jurisdiction is currently with the RO in Indianapolis, Indiana.  

The issues of entitlement to service connection for hearing loss and a back disability, as well as entitlement to an increased evaluation for an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A March 2005 RO decision denied entitlement to service connection for diabetes mellitus; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the March 2005 RO decision is not new and material.

3.  Elevated cholesterol is a laboratory finding, not a disability for which compensation can be awarded.

4.  The Veteran is already receiving compensation for memory loss that is a symptom of his service connected PTSD and undiagnosed illness and there is no evidence that he has been diagnosed with an additional, separate cognitive condition.

5.  Prior to April 4, 2010, the probative evidence does not show that the Veteran's migraine headaches were characterized by at least one prostrating attack per month.  The Veteran's migraines were not characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during any period on appeal.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision that denied entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been received since the March 2005 rating decision, and the Veteran's claim for entitlement to service connection for diabetes mellitus cannot be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for elevated cholesterol have not been met.  38 U.S.C. §§ 101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).  

4.  The criteria for entitlement to service connection for memory loss have not been met.  38 U.S.C. §§ 101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).  

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for service connected migraine headaches prior to April 4, 2011, and to a disability evaluation in excess of 30 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


New and Material Evidence

The Veteran's original claim for entitlement to service connection for diabetes mellitus was denied in a March 2005 RO decision; the Veteran did not appeal.  In November 2008, the Veteran filed new claim.  The RO continued to deny his claim and he has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The Veteran has claimed that his diabetes mellitus developed due to chemical exposure during his service or as secondary to his service connected undiagnosed illness, specifically his elevated CPK levels.  The Veteran's original claim was denied in March 2005, because his diabetes was not an undiagnosed condition and did not have onset in service or within one year of service.  Since that time, VA outpatient treatment records, as well as private medical records have been associated with the Veteran's claims folder.  While these record show a diagnosis of and treatment for diabetes mellitus type II, none of them relates the Veteran's condition to his active service.  Thus, while these records are new, they are not material.  Additionally, the Veteran was afforded a VA examination in September 2010 to address the etiology of his diabetes mellitus.  The examiner concluded that it is less likely than not the Veteran's diabetes mellitus was caused by his chronically elevated CPK levels or any environmental hazards he may have been exposed to during the first Gulf War.  Thus, while this examination is also new, it cannot be considered material, because it does not raise a reasonable possibility of substantiating the Veteran's claim.  

As new and material evidence has not been presented, the Veteran's previously denied claim for entitlement to service connection for diabetes mellitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Elevated Cholesterol

The Veteran is seeking service connection for elevated cholesterol levels.  The Board notes that a clinical finding of high cholesterol is not a "disability" for which service connection can be granted.  Rather, elevated cholesterol is a laboratory finding.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. Accordingly, entitlement to service connection for elevated cholesterol levels is denied.  

Memory Loss

The Veteran is also seeking entitlement to service connection for memory loss.  However, like hyperlipidemia, memory loss is a symptom, not a "disability" for which service connection can be granted.  Furthermore, the Veteran is already receiving compensation for memory loss as a symptom of his service connected undiagnosed illness, as well as his service connected PTSD.  

To the extent that the Veteran is attempting to seek service connection for some additional disability that causes cognitive impairment, the Board can find no probative evidence that the Veteran has been diagnosed with such a condition and a claim for a traumatic brain injury was denied in May 2013.  The Veteran did not appeal.  

For the above reasons, entitlement to service connection for memory loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran is seeking entitlement to a higher disability evaluation for his service connected migraine headaches, evaluated as 10 percent disabling prior to April 4, 2011 and as 30 percent disabling thereafter.  This condition is rated under Diagnostic Code 8100. 

Pursuant to Diagnostic Code 8100, a 50 percent evaluation requires that the disability be manifested by very frequent completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A non- compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

For the period on appeal prior to April 4, 2011, VA private medical records document the Veteran's complaints of chronic headaches, but fail to provide any details of their frequency or severity.

In November 2011, he had a VA Neurology Consultation.  At that time, he described a long history of headaches, starting during his service during the first Gulf War. He reported two to three headaches a week.  The headaches tend to be in the right frontal half of the head into above the eye.  They are initially throbbing and then become very steady and severe.  He also described some blurring of his vision and frequently during the headaches his face gets hot.  Nausea is common, though rarely vomiting.  There is only a mild degree of photophobia.  If he can, he will lie down and try to sleep it off.  Sometimes, he can work through them.  He stated he took various medications for the headache including Vicodin and naproxen

The Veteran was diagnosed with migraine headaches and was prescribed topiramate and sumatriptan.

At a December 2011 follow-up appointment, the Veteran described dramatic improvement.   He reported that his headache frequency went way down and the one instance when one came, on he was able to stop it with Sumatriptan 50/Naproxen 500.  

At a September 2016 VA examination, he described headaches two to three times a week, which are prostrating for three to four hours eight to ten times a month.  He reported that he would have to lie down during these attacks and that during them he had difficulty concentrating and was unable to drive.  The examiner later indicated that the Veteran had characteristic prostrating attacks of migraine pain on average of once per month, but did not have very prostrating and prolonged attacks of migraine or non-migraine pain productive of severe economic inadaptability.

Based on the above evidence, the Board finds that a higher disability evaluation is not warranted for any period on appeal.  Prior to April 4, 2011, while the medical evidence, as well as the Veteran's own statements show that he has complained of chronic headaches, as noted, there are no details regarding the frequency or severity of these headaches.  As there is no probative evidence that the Veteran had on average at least one characteristic prostrating migraine a month prior to April 4, 2011, a disability evaluation in excess of 10 percent cannot be granted.  

After April 4, 2011, the Veteran provides greater details concerning the frequency and severity of his migraine headaches, but has not presented any probative evidence that his headaches were so frequent and severe that they are productive of severe economic inadaptability.  On a Rehabilitation Needs Inventory completed by the Veteran in March 2012, he stated that he is limited in his ability to work during the period of time he gets a migraine, but because he is self-employed, does have some flexibility in working around them.  The available private and VA treatment records are negative for indication that he has frequently missed work or lost a job because of his migraines.  Overall, the preponderance of the evidence does not support a finding that the Veteran meets the criteria for a 50 percent disability evaluation for any period on appeal.

For all the above reasons, a higher disability evaluation for the Veteran's service connected migraines must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Because new and material evidence has not been submitted, the petition to reopen service connection for diabetes mellitus is denied.

Entitlement to service connection for elevated cholesterol levels is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to a disability evaluation in excess of 10 percent for service connected migraine headaches prior to April 4, 2011, and to a disability evaluation in excess of 30 percent thereafter is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a back disability and for bilateral hearing loss, as well as entitlement to a disability evaluation in excess of 10 percent for a symptomatic undiagnosed illness with complaints of fatigue, creatinine phosphokinase (CPK) elevation, aphthous stomatitis, memory loss, concentration problems, joint and muscle soreness, and nausea.

Regarding the Veteran's claim for a back disability, he has argued that his current low back disability was caused by heavy lifting in service.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was an armor crewman.  The Veteran has never been afforded a VA examination to address whether his current back disability was caused by the physical demands of his active military service.

Regarding the Veteran's claim for bilateral hearing loss, the Veteran was last afforded a VA examination of his hearing in April 2013, at which time he did not meet the criteria for a hearing loss disability.  However, the Veteran has reported that his hearing has continued to worsen since that examination, which was almost five years ago.  Accordingly, on remand, he should be afforded a new VA examination.

Finally, the Veteran was last afforded a VA examination of his service connected undiagnosed illness in May 2009, almost nine years ago.  On remand, he should be afforded a new VA examination to determine the current severity of this condition.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his low back condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include as due to the physical demands of his service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, if any, including a full description of the effects of his disability upon his ordinary activities.

If the Veteran meets the VA criteria for a current hearing loss disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Finally, the RO should schedule the Veteran for a VA Gulf War examination of any undiagnosed illness.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


